Citation Nr: 0119873	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-02 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
malaria.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the veteran's claim for 
an increased (compensable) evaluation for malaria was denied.

In a January 2000 substantive appeal the veteran stated he 
has 90 percent blockage of the arteries on both sides of his 
neck as well as impaired memory.  He also referred to a 
newspaper article that explains how malaria blocks arteries 
and affects the brain.  To the extent that these statements 
may be viewed as claims for service connection secondary to 
malaria or as residuals, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The medical evidence of record reveals that the 
appellant's most recent blood smears were negative for 
parasites and there is no evidence of spleen or liver damage.


CONCLUSION OF LAW

The criteria for a compensable rating for malaria have not 
been met. 38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  
38 U.S.C.A. § 5103A.  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  Additionally, the law characterizes a 
"claimant" as any individual applying for, or submitting a 
claim for, any benefit under the laws administered by the 
Secretary.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5103A.; Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Despite the change in the law brought about by the VCAA, the 
Board finds that a remand in this case is not required for 
compliance with the notice and duty to assist previsions 
contained in the new law.  The November 1999 statement of the 
case issued during the pendency of this appeal notified the 
veteran of the relevant laws and regulations, and provided 
the precise language of all of the criteria for the 
diagnostic code under which his disability is evaluated.  As 
a result, the veteran has been fully informed of what 
additional evidence and information is required with regard 
to his claim.  The veteran is aware of his right to a 
personal hearing, although he has declined to avail himself 
of that right during the current appeal.  The RO received 
additional medical evidence, both VA and private, during the 
courses of the appeal.  When the veteran stated in his 
substantive appeal that there were additional relevant 
private medical records, the RO responded in a February 2000 
letter, which afforded the veteran an additional 60 days to 
submit the evidence and informed him of what was required if 
VA assistance was needed to obtain the records.  Since then, 
all evidence that has been identified by the veteran has been 
obtained and associated with the claims file, thus, there are 
no outstanding records.  The veteran also underwent VA 
examinations in October 1997 and December 1998 and reports of 
the findings have been associated with the claims file. 

Factual Background

Service medical records show that the veteran was treated for 
malaria.  A February 1991 rating decision granted service 
connection for malaria and assigned a zero percent evaluation 
based on evidence that there were no ascertainable residuals.

The veteran underwent a VA examination in October 1997.  At 
that time he complained of cold sweats once a month.  On 
examination his abdomen was soft, non-tender, and without 
masses.  There was also no splenomegaly or hepatomegaly.  

Private medical records from the veteran's physician dated in 
April 1998 indicate that the veteran gave a history of an 
onset of "spells" that began twelve years earlier.  The 
symptoms associated with the spells consisted of feeling 
anxious, fine tremors, and breaking out in a small sweat.  
His wife added that he looked ashen at these times.  This 
apparently coincided with extensive GI surgery.  His wife and 
family noted that these spells have become more frequent over 
the years.  They were unpredictable and never occurred at 
night.  They may occur before or after a meal and may or may 
not be relieved by eating.  They were occasionally 
accompanied by abdominal cramps, diarrhea, and some vomiting, 
which was rare.  This particular office visit was preceded by 
a spell, which subsided by the time of his arrival at the 
physician's office. 

The private medical records show that in October 1998 he 
complained of intermittent sweats, which had been a chronic 
problem.

During a December 1998 VA examination the veteran complained 
of occasional bouts of chills, fever, and perspiration.  He 
indicated his last bout had been 3-4 months earlier.  A 
complete physical was unremarkable.  The abdomen was soft 
with some tenderness on deep palpation in the left lower 
quadrant, but there was no rebound, rigidity, or guarding.  
The left upper quadrant was carefully examined for evidence 
of spleen enlargement, which was not detected.  Liver 
enlargement was also not detected.  It was in the examiner's 
opinion that there was no reason for a malaria smear test at 
that time.

In January 1999 the veteran was admitted to Centre Community 
Hospital with complaints of abdominal pain, headaches, 
sweats, and chills.  His past medical history was noted to 
include peptic ulcer disease, irritable bowel syndrome, 
diverticular disease, chronic obstructive pulmonary disease, 
and atherosclerotic cerebral vascular disease.  The physical 
examination report shows the abdomen was soft, non-tender, 
and has no masses.  A viral illness was suspected.  Lab 
results of blood cultures show that there were no growths.  
The diagnosis was extensive diverticulosis.

Lab work from the Altoona VA Medical Center (VAMC) dated in 
January 2000 show that the results of a parasitology blood 
smear were negative.

In April 2000 the veteran submitted an undated Associated 
Press newspaper article about research studies being 
conducted regarding illnesses and their possible connection 
to Gulf War Veterans.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21. 

The veteran's service-connected malaria is currently 
evaluated as zero percent disabling, pursuant to Diagnostic 
Code 6403, malaria.  Under this code, malaria as an active 
disease warrants a 100 percent evaluation.  The code also 
notes that the diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter 
rate residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304.

Despite the number of medical records, there is no objective 
evidence of malaria or related residuals.  Although the 
records document the veteran's complaints of malaria-like 
symptoms such as chills and fevers, there is no evidence that 
these symptoms are related to malaria.  As required by 
Diagnostic Code 6304, relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Id.  Results 
of a parasitology blood smear taken in January 2000 at the 
Altoona VAMC were negative.  Moreover, evidence in the 
October 1997 and December 1998 VA examination reports 
indicate that there were no spleen or liver abnormalities.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against an increased (compensable) evaluation 
for malaria. As the preponderance of the evidence is against 
the claim, it follows that the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5103A; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an increased evaluation for malaria is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

